Citation Nr: 0839809	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable evaluation for service-
connected gastroenteritis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally perfected his appeal in regard to the 
two issues noted on the Title page in April 2007.  He did not 
request a hearing at that time.

The veteran's attorney submitted a statement requesting a 
video conference hearing in the case in October 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
video conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
attorney should be given an opportunity 
to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


